314 F.2d 944
Hyman J. SILVERMAN, Appellant,v.CONSTITUTION LIFE INSURANCE COMPANY.
No. 14203.
United States Court of Appeals Third Circuit.
Submitted March 22, 1963.Decided April 3, 1963, Rehearing Denied April 30, 1963.

Hyman J. Silverman, appellant, pro se.
Norman J. Cowie, Pittsburgh, Pa.  (Pringle, Bredin & Martin, Pittsburgh, Pa., on the brief), for Constitution Life Ins. Co., appellee.
Before HASTIE, GANEY and SMITH, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment holding that the appellant had failed to make out a case for post-judgment relief under Rule 60(b), Federal Rules of Civil Procedure.


2
After judgment had been entered against the appellant on the merits of his original claim, and after a new trial had been denied, appellant unsuccessfully appealed to this court.  Thereafter, still strongly convinced that he should prevail, appellant continued to attempt to litigate the matter in the district court.  He filed many papers in an effort to obtain relief under Rule 60(b).  After a hearing, the court decided against him.  Up to that point various lawyers had represented appellant.  Now he has elected to appeal without counsel.  We have examined the record carefully and are satisfied that the court below was correct in holding that a case has not been made out for relief under Rule 60(b).


3
Appellant has asked that we send this case back to the district court to permit him to present additional matters there.  While we recognize his sincerity and determination, we think he has had full opportunity to present his various contentions.  There must be an end to litigation even though a litigant continues to be dissatisfied with the outcome.


4
The appellant's request that we send the case back for further proceedings will be denied and the judgment of the district court will be affirmed.